Citation Nr: 1616651	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  09-02 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to January 1968.  He died in May 1994, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In February 2012 and October 2014, the Board remanded this matter for additional evidentiary development.


FINDINGS OF FACT

1.  The Veteran died in May 1994.  According to May 1994 and June 2008 statements from his treating physician, the cause of the Veteran's death was blast phase crisis chronic acute myelogenous leukemia (CML) and acute myelogenous leukemia (AML). 
 
2.  The evidence is at least in relative equipoise as to whether the Veteran's fatal CML and AML were the result of conceded herbicide exposure during his active duty service.


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death are met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the Veteran's May 1994 death from CML and AML is related to in-service chemical exposures.  Specifically, she asserts that the Veteran was exposed to herbicides in service in Vietnam that contained benzene, and that that exposure caused his CML and AML and, ultimately, his death.

To establish entitlement to service connection for the cause of the Veteran's death, the evidence must show that a disability either incurred in or aggravated by his military service, or which was proximately due to, the result of, or aggravated by a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death.  38 C.F.R. § 3.312(c).

Following a review of the record, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's fatal CML and AML were related to his active duty service.  In this case, the death certificate indicates that the Veteran died of natural causes.  However, in a May 1994 statement dated just six days following the Veteran's death, his treating physician noted the cause of the Veteran's death to be blast phase crisis CML.  In a June 2008 statement, the same physician further noted that while the Veteran had CML, he also developed AML in the spring of 1994 and after months of unsuccessful chemotherapy, he succumbed to his acute leukemia in May 1994.  The August and November 2015 VA examiners agreed with this conclusion.  Thus, CML and AML are considered principal causes of the Veteran's death.  38 C.F.R. § 3.312(b).

Additionally, the Veteran's DD Form 214 shows that he served for just over four months in Vietnam during his period of active duty from October 1966 to January 1968.  Thus, he is presumed to have been exposed to herbicides.  38 C.F.R. 
§ 3.307(a)(6)(iii).  Neither CML nor AML is a condition subject to presumptive service connection based on herbicide exposure.  38 C.F.R. § 3.309(e).  Nevertheless, service connection can still be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).

In support of the current appeal, the appellant has submitted a June 2008 private medical opinion indicating that there is growing evidence that CML can occur years after Agent Orange exposure, though it is not fully accepted, and that there "is much stronger evidence" that AML is related to Agent Orange exposure.  He summarized by stating that the Veteran "did indeed have acute myelogenous leukemia and I strongly feel that it was Agent Orange related."  Significantly, that opinion was provided by a physician specializing in hematology and oncology.  Moreover, that opinion is consistent with medical opinions discussed in other admittedly non-precedential Board decisions relating to a relationship between herbicide exposure and CML or AML.  See 38 C.F.R. § 20.1303 (prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law).  While there is no indication that the Veteran's claims file was reviewed in conjunction with the June 2008 opinion, the record shows that the physician who authored the opinion was the Veteran's treating provider for his leukemia and at the time of his death; thus, it is not unreasonable to assume that he was familiar with the Veteran's pertinent medical history.  The Board also observes that the Veteran's death certificate shows his occupation to be a payroll supervisor post service, supporting that he did not likely have post service occupational chemical exposures.  

The Board is cognizant that a single VA examiner opined in February 2012 and August 2015 that the Veteran's fatal CML/AML was less likely as not related to his herbicide exposure in service.  However, for various reasons the Board finds that examiner's cumulative opinions to be less probative than the June 2008 private opinion.  Initially, in the 2012 and 2015 opinion reports, the examiner incorrectly stated that no private treatment records were available for review.  Thus, the thoroughness or adequacy of the stated review of the record is questionable, and unlike the Veteran's treating physician, the examiner was unfamiliar with the Veteran's medical history.  Additionally, the Board points out the examiner who provided the 2012 and 2015 opinions specializes in geriatrics, in comparison to the private oncologist/hematologist who provided the positive June 2008 opinion. 

The Board also observes that, in addressing the appellant's theory regarding benzene exposure from herbicides in the August 2015 opinion, the VA examiner provided a definition for benzene rings, which are found in Agent Orange.  Specifically, the examiner defined a benzene ring as "a hexagonal ring arrangement found in many organic compounds consisting of six carbon atoms with alternating single and double bonds between them, and with each carbon atom bonded to a hydrogen atom, or to other atoms or groups of atoms."  Interestingly, that definition is almost verbatim the definition found on the website thefreedictionary.com, which cites to the American Heritage Dictionary of English Language and the Collins English Dictionary.  Significantly, however, the examiner omitted the portion of the definition that indicates that the foregoing atomic arrangements are found in the benzene molecule or benzene derivatives, suggesting at the very least, the presence of benzene derivatives in herbicides.  Such an omission of seemingly positive evidence also calls into question the adequacy of opinion.  

To the extent that a separate VA examiner stated in a November 2015 email that she concurs with the August 2015 VA opinion, that opinion was unsupported by any rationale and was provided by a family physician and not a specialist in oncology or hematology.  

In any event, the Board finds that the negative opinions provided by the VA examiners are balanced out by the totality of the positive evidence discussed above.

Given the foregoing evidence, the Board finds the evidence is at least in relative equipoise as to whether the Veteran's fatal AML and CML were related to chemical exposures in service.  Therefore, after resolving all doubt in favor of the appellant, the Board finds that service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


